Li Davis Wright
s Iremaine Lip

21st Floor
USDC SDNY

DOCUMENT
ELECTRONICALLY FILED

DOC #:

DATE FILED: _)/28/2021

 

May 28, 2021

VIA ECF

Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007

Re: Lyons v. Amazon.com, Inc., 1:21-cv-03786-AJN
Request for Adjournment of Initial Pretrial Conference

Dear Judge Nathan:

We are counsel for Defendant Amazon.com, Inc. (“Defendant’’) in the above-referenced
action. We write to request an adjournment of the initial pretrial conference currently scheduled
for September 3, 2021 at 3:15 p.m. I am requesting this adjournment because I am principal trial
counsel in this matter, and I will be out of the office on a previously scheduled family vacation
on September 3, 2021, and had not yet been retained at the time of Plaintiff's May 24, 2021

request.

This is Defendant’s first request for an adjournment. Counsel for Plaintiff consents to
this adjournment. Counsel for both parties are available on the three following Fridays:

September 10, September 17, and September 24.

 

 

The initial pretrial conference scheduled for
September 3, 2021, is adjourned to September 24,
2021, at 3:15 pm. SO ORDERED.

 

 

 

Na Q.alsior

5/28/2021
SO ORDERED.
ALISON J. NATHAN, U.S.DJJ.

 

 

 

Anchorage New York Seattle
Bellevue Portland Shanghai
Los Angeles San Francisco Washington, D.C.

Respectfully submitted,
Davis Wright Tremaine LLP

/s/ Jeremy A. Chase

Jeremy A. Chase

www.dwt.com
